Citation Nr: 0210511	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  98-14 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD), during the period 
from July 23, 1997, to April 26, 1998.  

2.  Entitlement to an initial rating in excess of 50 percent 
for PTSD during the period beginning April 27, 1998.  

3.  Entitlement to an increased rating for traumatic left 
radial neuropathy, currently rated as 20 percent disabling.  

4.  Entitlement to a compensable rating for neuropathy of the 
left laryngeal nerve.  

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, attorney-
at-law
ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska. 

When the case was before the Board in May 2000, some of the 
issues on appeal were decided while others were remanded for 
further development.  While the case was in remand status, 
the veteran perfected an appeal with respect to the issue of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  The 
case was returned to the Board in July 2002.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the matters decided herein have been obtained. 

2.  From July 23, 1997, to April 26, 1998, there was no 
impairment of speech, panic attacks, difficulty understanding 
complex commands, disturbance of motivation or mood and there 
was no impairment of memory, judgment or abstracting 
thinking. 

3.  During the period beginning April 27, 1998, there has 
been no suicidal ideation, obsessive symptoms, panic attacks, 
impaired impulse control or disorientation. 

4.  The veteran has no more than moderate traumatic left 
radial neuropathy. 

5.  The veteran's neuropathy of the left laryngeal nerve is 
productive of no significant impairment or symptoms.  

6.  The veteran's service-connected disabilities do not 
preclude him from obtaining or maintaining substantially 
gainful employment consistent with his education and 
industrial background. 

7.  No issue of medical complexity or controversy is 
demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD during the period from July 23, 1997, to April 26, 1998, 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2001). 

2.  The criteria for a rating in excess of 50 percent for 
PTSD during the period beginning April 27, 1998, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2001).  

3.  The criteria for a rating in excess of 20 percent for 
traumatic left radial neuropathy are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.124a, 
Diagnostic Code 8514 (2001).  

4.  The criteria for a compensable rating for neuropathy of 
the left laryngeal nerve are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.31, 4.97, 
Diagnostic Code 6516 (2001).  

5.  The requirements for a total evaluation based on 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2001).  

6.  An issue of medical complexity or controversy is not 
presented.  38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. 
§ 20.901 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA) and Independent Medical 
Expert Opinion

During the pendency of this appeal, the VCAA was signed into 
law and implementing regulations (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the issues on appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the RO has obtained pertinent 
treatment records and afforded the veteran appropriate VA 
examinations.  In addition, it has informed him of the 
requirements for the benefits sought on appeal, the evidence 
it has considered in its determinations and the reasons for 
its determinations.  By letter dated in March 2001, the RO 
specifically informed the veteran of the VCAA, the 
information needed from him to enable VA to obtain evidence 
and information in support of his claims, and of the 
assistance that VA would provide to obtain pertinent evidence 
and information identified by the veteran.  Neither the 
veteran nor his representative responded to this letter.

The veteran's representative has alleged that the VA 
examinations afforded the veteran are inadequate and that, 
therefore, opinions should be obtained from independent 
medical experts (IMEs).  In the judgment of the Board, the 
veteran has been provided adequate VA examinations.  
Moreover, no complex or controversial medical question has 
been presented in this appeal so an opinion from an IME is 
not required.  38 U.S.C.A. § 5109(a) (West 1991); 38 C.F.R. 
§ 20.901 (2001).  

In sum, the Board finds that the facts relevant to these 
claims have been properly developed and that there is no 
further action to be undertaken to comply with the provisions 
of the VCAA or the implementing regulations.  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities, 
except as noted below.  In this regard, the Board notes that 
with respect to the veteran's claims for increased 
evaluations, the present level of disability is of primary 
importance.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

The service medical records (SMRs) show that during combat 
the veteran sustained a penetrating wound of the left side of 
his neck and left shoulder, near the clavicle, with residual 
left radial nerve palsy and palsy of the left laryngeal 
nerve.  There was no actual injury of the larynx.  He had 
some left wrist drop.  He underwent physical and speech 
therapy and had return of radial nerve function, as 
documented by peripheral nerve studies.  

On VA examination in 1970 the veteran reported that he was 
right handed.  On neurological evaluation he had a slightly 
hoarse voice.  He had about a 30 percent decrease in normal 
strength of some of the muscles of the forearm and fingers of 
the "right" hand but sensory examination was within normal 
limits.  The otolaryngeal examination revealed minimal 
residuals of the injury of the left laryngeal nerve.  

On VA examination in 1975, as on the 1970 examination, the 
veteran reported being a self-employed farmer.  On 
neurological evaluation his speech was normal and there was 
about 25 percent weakness of dorsiflexion of the left wrist 
but sensation and coordination were unimpaired.  

On VA examination in December 1997 the veteran reported that 
his difficulty with speech worsened when he had to speak for 
a long time and when exposed to cold weather.  He had not 
been incapacitated due to the injury to the left side of his 
neck.  

On VA neurology examination in January 1998 the veteran 
reported that he once had had some wrist drop and he still 
had occasional numbness and tingling of the fingers of the 
left hand and aching of the left arm, at the elbow, which 
radiated into the upper arm and sometimes down into the 
forearm.  He felt that the numbness was becoming worse.  He 
had had electrical nerve stimulation treatment in 1968 with 
improvement in nerve function.  

On examination there was no atrophy or muscle wasting.  Deep 
tendon reflexes (DTRs) were symmetric.  Strength was 
decreased in the left arm, in all muscle groups, including 
the intrinsic and gripping muscles of the left hand.  
Sensation was decreased to all modalities in the left hand.  
Rapid alternating movements and fine finger movements were 
good.  The examiner's assessment was that nothing specific to 
the radial nerve could be detected and the veteran's diffuse 
weakness of the left arm might be related to a lack of 
effort, as opposed to true weakness.  It was also felt that 
he probably had left carpal tunnel syndrome (CTS) because he 
had a lot of symptoms suggestive of that disorder and even 
his decreased hand grip strength might be due to left CTS as 
much as anything.  It was felt that the shrapnel wound of the 
neck was not causing any nerve damage.  Nerve conduction 
velocity studies in February 1998, including the left radial 
nerve, yielded no abnormal findings.  

On VA psychiatric examination in January 1998 the veteran 
complained of flashbacks, nightmares, and a general loss of 
interests.  He had had mood swings of a depressive nature, 
hypervigilance, and exaggerated startle response.  Initially 
after service, he had started farming but had begun cutting 
hay and during the winter he worked in merchandising crafts.  
He had divorced after 20 years of marriage due to 
irritability and depression.  The examiner felt that the 
veteran's complaints of left arm and neck pain, as well as 
headaches, had contributed to his depression and his levels 
of stress and anxiety.  

On mental status examination the veteran was oriented as to 
time, place, and person.  His affect was constricted.  He had 
moderate depression but his mood was stable.  He was able to 
complete a goal idea.  There was no impairment of abstract 
conceptualization and his fund of information was 
satisfactory.  His ability to be attentive appeared somewhat 
impaired.  There was no evidence of any underlying psychotic 
thought process.  He indicated that he had a tendency to 
worry and had moderate obsessive symptomatology.  His insight 
was impaired but his judgment was intact.  There was no 
impairment in his ability to conduct his financial matters 
without assistance.  In summary, he had a history of a PTSD 
profile of moderate severity, influenced in part by injuries 
and chronic pain.  He now had major depression and was felt 
to be at risk for suicidal behavior and should be given anti-
depressant medication.  His psychological difficulties had 
impaired his ability to work and interfered with his 
interpersonal relationships to a very marked degree.  The 
diagnoses were moderate PTSD and moderate major depression 
associated with earlier dysthymia.  His Global Assessment of 
Functioning (GAF) score was from 60 to 65.  

When the veteran was seen in August 1998 at the Platte Valley 
Medical Group he reported having pain from his left wrist 
which radiated into his forearm, and impairment of sleep due 
to numbness of his left thumb and hand.  He felt that 
although he no longer had any left wrist drop, he still had 
some left wrist weakness.  He had been able to work but had 
noted that sometimes extra-work or more physical activity 
bothered his arm.  On neurology evaluation there was no 
atrophy of the muscles of the left hand and DTRs were 
symmetric.  He had slight weakness of flexion and extension 
of the left wrist but remaining muscle strength was normal 
and he had good grip strength.  There was some decreased 
sensation in the left hand in a patchy distribution.  The 
assessment was possible left CTS.  The examiner did not 
detect much of a problem in the veteran's left arm.  Although 
there was very slight weakness of wrist dorsiflexion, it was 
difficult to determine if this was related to the shrapnel 
injury.  

On VA scar examination in August 1998 the veteran reported 
that when he was exposed to dust he felt a tickle in his 
throat.  From time to time his voice faded after using it a 
great deal.  

On VA otolaryngeal examination in August 1998, the veteran's 
voice sounded fairly normal but he reported that if he spoke 
a great deal he became hoarse and would be unable to speak in 
a normal tone.  The latter occurred about once or twice a 
month and lasted for one or two days.  The diagnosis was 
status post injury of the left side of the neck with a 
history of temporary loss of voice.  

On VA psychiatric examination in September 1998, the 
veteran's medical records and claims file were reviewed.  The 
veteran reported that he had no social activities and avoided 
people.  As to his occupational history, there had been no 
change in his activities in the last year.  He reported 
taking medication for depression and receiving counseling.  
He stated he was short tempered.  He seemed to be constantly 
hypervigilant, and complained of sleep disturbance.  

On mental status examination he was fairly well developed and 
nourished.  He appeared to be unshaven and seemed unkempt in 
appearance.  He maintained eye contact.  He was clear, 
coherent, and fully oriented.  His affect was quite sad.  His 
mood was very depressed.  He was interactive and communicated 
well without any reservation.  He had no abnormal thought 
processes or behavior.  His insight and judgment were intact.  
He engaged in minimal, although creative activities, and had 
learned over time to take care of his temper.  The diagnosis 
was prolonged moderate PTSD and moderate recurrent dysthymia, 
secondary to PTSD.  His GAF score was 50.  His psychiatric 
disabilities remained bothersome to his daily activities and 
affected his daily function.  Although he had engaged in some 
productive activities, it continued to affect his association 
and interaction with people.  It was recommended that he be 
granted an increased PTSD rating.  

In his February 1999 claim for a total rating based on 
unemployability, the veteran reported that he last worked on 
a full time basis in 1990 and that his disability had 
affected his full-time employment and he had become too 
disabled to work in October 1998.  The most he had earned was 
$17,000.00 in 1989 as a farm laborer.  He had been self-
employed in custom haying, working 35 hours weekly from May 
1993 to October 1998, earning $700.00 monthly.  He reported 
having left his last job or self-employment due to disability 
and did not expect to receive disability retirement benefits.  
He had four years of high school education.  

On VA general medical examination in May 1999, the veteran's 
complaints included intermittent hoarseness.  He denied any 
recent history of dysphagia, shortness of breath or 
exertional dyspnea.  He had no history of a recurrent sore 
throat.  He reported that his current hoarseness was 
associated with allergies, for which he had recently been 
given medication.  He was being followed at a VA mental 
hygiene clinic and took psychotropic medication.  He also 
complained of occasional pain in his left wrist and arm and 
numbness in his left hand.  He was self-employed, bailing hay 
since 1989.  

On examination there was no joint swelling.  His cranial 
nerves were intact and DTRs were brisk but there were no 
pathological reflexes.  The diagnoses included allergic 
rhinitis, intermittent hoarseness of undetermined etiology 
but probably related to chronic rhinitis, and numbness of the 
left hand of undetermined etiology.  

On VA peripheral nerves examination in May 1999, Tinel's sign 
was equivocal in both upper extremities.  Phalen's sign was 
negative.  There was no impairment of sensation in the left 
upper extremity but there was some limitation of motion in 
dorsiflexion of the left wrist.  The diagnoses were pain in 
the left arm and numbness of the left hand of undetermined 
etiology, as well as a history of transient radial nerve 
palsy.  

On VA psychiatric examination in June 1999 the veteran 
complained of sleep disturbance, a startle reaction, and 
hypervigilance.  He did not participate in any social 
activities.  He worked on a farm until 1984 and he had had 
his own custom haying business since 1989.  He received 
treatment for depression.  He enjoyed going to craft shows.  
He complained of anxiety and depression, which caused daytime 
tiredness.  

On mental status examination he was moderately well developed 
and well nourished but was not in acute distress.  He was 
appropriately dressed and groomed and had good hygiene.  He 
appeared to be anxious and had decreased mood.  He had 
organized thought processes without any indication of 
impairment.  He denied any delusions, hallucinations or 
suicidal or homicidal thoughts.  He was fully oriented and 
had adequate recall of remote and recent events.  He had good 
attention and concentration.  There were no abnormal 
behavioral impulses and he denied obsessive or ritualistic 
behavior.  He was fluent and logical in his speech.  His 
interaction and communication were adequate.  His insight and 
judgment were intact.  There was no indication of an organic 
thought process but he continued to have sleep disturbance.  
His daytime tiredness did not affect his day-to-day 
activities.  The diagnoses were prolonged moderate PTSD; 
moderate recurrent dysthymia, secondary to PTSD; and a 
generalized anxiety disorder, secondary to PTSD.  His past 
and current GAF was 60.  It was felt that he had residual 
PTSD symptoms which continually affected his social and 
occupational functioning.  His sleep disturbance, due to 
PTSD, created difficulty maintaining his day-to-day 
activities.  He continued to avoid getting close to people 
and had diminished interest in significant day-to-day 
activities involving others.  He continued to have a 
restricted range of affect and an increased startle reflex.  
An increase in his disability rating was recommended.  

In October 1999 the veteran reported he had made $18,000.00 
per annum from 1983 to 1988 working for a land and cattle 
company but had left because lifting heavy objects had caused 
left arm and shoulder pain.  He had been self-employed since 
1988 making $4,200.00 per annum.  

On VA psychiatric examination in December 2000 the veteran 
complained of continued neck and left shoulder pain.  He 
received ongoing treatment for depression.  He reported 
having nightmares and sleep disturbance.  

On mental status examination the veteran was moderately well 
developed and nourished but not in acute distress.  He was 
appropriately dressed and groomed.  He had good eye contact 
and had no abnormal movements or mannerisms.  He was clear, 
coherent, and fully oriented.  He was cooperative and 
adequately interactive, although not spontaneous in his 
communication.  He had adequate recall of remote and recent 
events.  He denied having suicidal or homicidal ideation.  He 
denied having illusions or hallucinations.  His insight and 
judgment were intact and there was no indication of any 
organic thought process.  He had difficulty avoiding 
flashbacks, leading to nightmares and dreams.  His affect and 
mood were quite anxious and appeared to be constricted.  The 
diagnoses were mild to moderate chronic PTSD; mild to 
moderate dysthymia, secondary to PTSD; and a generalized 
anxiety disorder, secondary to PTSD.  His past and present 
GAF was 60.  It was commented that he had continued PTSD 
symptoms of anxiety and depression and compounding this was 
constant pain from combat injuries, including pain in his 
head, neck, and shoulder.  This had created unstable 
functioning in his social and occupational endeavors.  His 
flashbacks seemed to influence his sleep disturbance.  It was 
recommended that his current disability rating be maintained 
but encouragement for additional treatment might be needed to 
control his symptoms.  

On VA examination in January 2001 the veteran complained of 
persistent choking and cough consistent with some occasional 
laryngospasm when exposed to cold air or dust.  He had some 
very occasional dysphagia but no odynophagia.  He had 
dysphonia frequently throughout the year, which lasted from a 
matter of hours to one or two days.  There had been no nasal 
purulence, productive cough or sore throat.  He complained of 
occasionally having a sensation of a lump in his throat.  He 
had periodic dysphagia for solids but no odynophagia.  He 
complained of epigastric discomfort and gastroesophageal (GE) 
reflux symptoms of substernal burning and a sensation of a 
lump in his throat, which occurred weekly, but anti-reflux 
medication had helped greatly.  He had no airway problems and 
no dysphonia on examination.  Direct laryngoscopy with 
flexible fiberoptic scope showed excellent vocal cord 
movement and no polyps, masses, lesions or nodules.  He had 
interarytenoid keratosis and mild erythema consistent with GE 
reflux.  His neck was negative for lymphadenopathy or masses.  
The diagnosis was periodic dysphonia secondary to GE reflux 
without evidence of vocal cord abnormalities.  It was felt 
that his GE reflux would not preclude him from employment.  

On VA neurology examination in January 2001, the veteran 
complained of aching and numbness in his left arm, which had 
worsened in the last few years.  He had more pain when he 
reached for something.  He had pain in his thumb, in which he 
felt he still had some weakness.  He was now retired but 
still worked, attending some craft shows and selling novelty 
items.  On examination his peripheral pulses were intact.  
His cranial nerves were intact.  DTRs were symmetric.  His 
strength was decreased in the left upper extremity, 
especially in wrist flexion and extension, as well as in 
pronation and supination, all of which were 4 to 4/5.  
Handgrip was good.  He had good proximal muscle strength in 
the left arm.  He had good finger-to-nose coordination.  He 
had point tenderness in the joint at the base of the left 
thumb.  The assessment was mild left radial nerve injury due 
to a shrapnel wound with some residual pain.  

On VA examination in October 2001 it was noted that the 
veteran had not been hospitalized for any hypoglycemic 
episodes resulting from his service-connected diabetes 
mellitus and, in fact, had never been hospitalized for any 
reason since service.  While he had some visual problems, he 
did not have any restrictions in his activities.  He was on 
three medications for nonservice-connected hypertension.  He 
had intermittent itching and burning of his feet and 
intermittent numbness of his hands.  He felt that there had 
been some loss of muscle strength.  On examination, with 
respect to possible CTS, he had negative Phalen and Tinel 
tests.  There were no changes in his eye and no skin 
breakdowns.  The diagnosis was noninsulin dependent diabetes 
mellitus, uncontrolled due to recent elevation of blood 
sugars.  It was felt that his visual problem, with tearing, 
was related to diabetes and he had no current cardiac 
problems.  His vascular problems and hypertension were 
probably due more to his weight but he did have some 
neurological problems in his feet that were intermittent and 
probably related to his diabetes.  

VAOPT records of 1998 to 2001 are on file.  These reflect 
that in 1998 the veteran received individual psychotherapy 
and psychotropic medication.  In November 1999 his GAF was 
60.  He had not been attending individual therapy for the 
past year and appeared to be about the same.  He sold wood 
products that he made in malls in different cities.  He was 
discharged from further treatment and understood his symptoms 
and what would indicate further treatment.  However, in 
December 1999, when his GAF was 52, his daily dosage of 
psychotropic medication was increased.  In June 2000 it was 
noted that he worked part time in the spring and summer 
haying season and in the winter he made and sold crafts.  He 
agreed to resume therapy.  However, the VAOPT records to not 
reflect that he continued individual monthly psychotherapy.  
In November 2000 his GAF was 55.  In July 2001 it was noted 
that he was traveling that summer attending craft shows.  His 
GAF was again 55.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2001).

The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned. 38 C.F.R. 
§ 4.7.  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. 
§ 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2001).  

PTSD

The veteran has appealed the rating decision assigning an 
initial rating of 30 percent for PTSD, effective July 23, 
1997.  During the pendency of this claim, the RO increased 
the rating to 50 percent, effective April 27, 1998.  The rule 
from Francisco v. Brown, 7 Vet.App. 55, 58 (1994) (Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.) is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001), a 30 
percent evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships warrants a 70 percent 
rating.  

GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.]  GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

On VA psychiatric examination in January 1998 the veteran had 
anxiety and moderate depression, as well as chronic sleep 
impairment, consistent with a 30 percent rating.  While his 
affect was impaired and he had difficulty establishing and 
maintaining relationships, there was no evidence of 
impairment of speech, panic attacks, difficulty understanding 
complex commands, disturbance of motivation, or impairment of 
memory, judgment or abstracting thinking.  While he 
complained of obsessive symptoms of a moderate degree and was 
considered at risk for future suicidal behavior, he had no 
active suicidal ideation.  The range of his GAF score of 
between 60 and 65 was consistent with mild to moderate 
symptoms.  VAOPT records reflect ongoing psychotherapy and 
the use of psychotropic medication.  These records also 
reflect that he had cursory mental status evaluations.  
However, these are not sufficiently in depth for rating 
purposes.  

The greater weight of the evidence pertaining to the period 
prior to April 27, 1998, demonstrates that the manifestations 
of the psychiatric disability and the resulting social and 
industrial impairment more nearly approximates the criteria 
for a 30 percent rating than those for a 50 percent rating. 
Accordingly, an initial evaluation in excess of 30 percent is 
not warranted during that period.  

The RO granted a 50 percent rating based on findings elicited 
on the September 1998 VA examination, but assigned the 
increased evaluation from April 27, 1998, based upon the 
receipt of a notice of disagreement from the veteran on that 
date. 

The veteran's GAF score at the time of the VA examination in 
September 1998 was 50, indicative of serious symptoms; 
however, his subsequent GAF scores on VA examinations in June 
1999 and December 2000 were 60, indicative of only moderate 
symptoms.  At the time of all three examinations he had no 
symptoms consistent with a 100 percent schedular rating.  The 
examinations did disclose impairment in the ability to 
establish and maintain effective relationships.  In addition 
on the September 1998 examination, it was noted that his 
personal appearance and hygiene were neglected.  However, 
during the period from April 27, 1998, there has been no 
evidence of suicidal ideation, obsessive symptoms, panic 
attacks, impaired impulse control or disorientation.  
Moreover, for much of the latter part of 1998 and most of 
1999 the veteran rarely sought treatment at a VA mental 
hygiene clinic.  Although he was discharged from VA mental 
health treatment in November 1999 and again agreed to 
continue such treatment in June 2000, the record reflects 
that he did not seek or received monthly individual 
psychotherapy.  His GAF scores in November and December 1999 
as well as in November 2000 and July 2001 reflect only 
moderate symptoms.  Accordingly, an evaluation in excess of 
50 percent is not warranted during the period beginning April 
27, 1998.  

Traumatic Left Radial Neuropathy

The veteran's traumatic left radial neuropathy is currently 
assigned a 20 percent evaluation under 38 C.F.R. § 4.124(a), 
Diagnostic Code 8514 (2001), which provides that incomplete 
paralysis of the musculospiral (radial) nerve of the minor 
upper extremity warrants a 20 percent evaluation if it is 
mild or moderate or a 40 percent evaluation if it is severe.  
A note to 38 C.F.R. § 4.124a, provides that when the 
involvement of the peripheral nerve is wholly sensory, the 
rating should be for the mild, or at the most, the moderate 
degree of impairment.  

The traumatic residuals initially impaired motor function of 
the left forearm and wrist, as shown in 1970 and 1975, but 
the record shows that the veteran recovered most, if not all, 
motor function.  The recent VA neurology examiner 
characterized the impairment of the veteran's left radial 
neuropathy as being mild.  This is consistent with the 
evidence which demonstrates mostly sensory impairment and 
complaints.  While there is some evidence suggesting possible 
motor impairment, any motor impairment is only slight.  
Accordingly, the disability does not more nearly approximate 
severe than moderate and does not warrant a rating in excess 
of 20 percent.  

Neuropathy of the Left Laryngeal Nerve

The service-connected left laryngeal neuropathy has been 
rated as chronic laryngitis under 38 C.F.R. § 4.94, 
Diagnostic Code 6516.  The criteria under that Diagnostic 
Code were changed effective October 7, 1996, before the claim 
for an increased rating was filed and, thus, only the revised 
criteria are for application.  Under the revised criteria, 
hoarseness, with inflammation of cords or mucous membrane 
warrants a 10 percent rating.  For the next higher rating of 
30 percent there must be hoarseness, with thickening or 
nodules of cords, polyps, submucous infiltration, or pre-
malignant changes on biopsy.  

This disability stems from apparent contusion of the nerve 
without progressive pathology and, in other words, has been 
essentially static.  The residuals were noted as early as 
1970 to be only minimal.  While the veteran has continued to 
complain of difficulty with his speech, much of his recent 
symptoms are due to nonservice-connected allergies and GE 
reflux.  There is no evidence of any abnormality of his vocal 
cords, mucous membranes or polyps.  Accordingly, a 
compensable schedular rating is not warranted.  

Total Rating Based on Individual 
Unemployability Due to Service-Connected 
Disabilities

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when service-
connected disability or disabilities preclude the veteran 
from securing or following any form of substantially gainful 
occupation consistent with his education and occupational 
background; provided that if there is only one such 
disability, such disability shall be ratable at 60 percent or 
more and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2001).  

In addition to the disability ratings discussed above, the 
veteran is in receipt of a 20 percent rating diabetes 
mellitus and a noncompensable rating for a residual shell 
fragment wound (SFW) scar of the left side of the neck.  The 
combined disability rating is 70 percent.  Therefore, the 
veteran currently meets the criteria set forth at 38 C.F.R. 
§ 4.16(a) (2001).  

VA Adjudication Manual, M21-1, Paragraph 50.55(8) defines 
substantially gainful employment as that which is ordinarily 
followed by the non-disabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the veteran resides.  This suggests a living wage.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332.  The ability to 
work sporadically or obtain marginal employment is not 
substantially gainful employment.  Moore v. Derwinski, 1 Vet. 
App. 356. 358 (1991).  

With residuals of traumatism shown to be of static character, 
a showing of continuous unemployability from date of 
incurrence, or the date the condition reached the stabilized 
level, is a general requirement in order to establish the 
fact that present unemployability is the result of the trauma 
residuals.  However, consideration is to be given to the 
circumstances of employment in individual claims, and, if the 
employment was only occasional, intermittent, tryout or 
unsuccessful, or eventually terminated on account of the 
disability, present unemployability may be attributed to the 
static disability.  38 C.F.R. § 4.18 (2001). 

Although the most recent VA neurology examination disclosed 
that the veteran was now retired from self-employment in 
custom haying, the fact remains that he was gainfully 
employed on a full-time basis for many years.  There is no 
documentation in the record that he was forced to retire due 
to any single service-connected disorder or any combination 
of his service-connected disabilities.  

In fact, even in August 1998 he reported that he was still 
able to work despite his left radial neuropathy and there has 
been no significant progression of any of his service-
connected disorders since then, although he has been granted 
service connection for diabetes.  

However, the dispositive question is whether he is now 
capable of obtaining and retaining employment, without regard 
to advancing age.  As to this, his residual SFW scar is 
asymptomatic and he has only mild to moderate disability due 
to his left radial neuropathy and only minimal left recurrent 
laryngeal neuropathy.  While he has some neurological 
symptoms in his feet, his diabetes does not restrict his 
activities, he is not insulin dependent, and has not had any 
episodes of hypoglycemia.  Even though he has significant 
disability due to PTSD, the combination of his service-
connected disabilities is not of such severity as to preclude 
him from obtaining or retaining substantially gainful 
employment. 

Although the veteran's PTSD would preclude some types of 
employment, particularly jobs involving substantial contact 
with people and his other service-connected disabilities 
would make heavy manual labor difficult, they are not 
sufficient by themselves to preclude the veteran from 
obtaining or maintaining employment consistent with his high 
school education and industrial background in positions 
involving minimal contact with people, particularly positions 
involving sedentary employment.  Therefore, the veteran is 
not entitled to a total disability evaluation based on 
unemployability due to service-connected disabilities. 

Benefit of the Doubt

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).  In reaching this 
decision, it is the judgment of the Board that the 
preponderance of the evidence is against the claims and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  

Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for the disabilities at 
issue and that the manifestations of the disabilities are 
those contemplated by the schedular criteria.  There simply 
is no indication in the record that the average industrial 
impairment resulting from any of the disabilities would be in 
excess of that contemplated by the schedular criteria.  
Therefore, the Board has concluded that referral of the case 
for extra-schedular consideration is not warranted.  


ORDER

A rating in excess of 30 percent for PTSD, during the period 
from July 23, 1997, to April 26, 1998, is denied.  

A rating in excess of 50 percent for PTSD during the period 
beginning April 27, 1998, is denied.  

A rating in excess of 20 percent for traumatic left radial 
neuropathy is denied. 

A compensable rating for neuropathy of the left laryngeal 
nerve is denied.  

A total rating based on individual unemployability due to 
service-connected disabilities is denied.  



______________________________
Shane A. Durkin
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

